Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151849                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151849
                                                                    COA: 326365
                                                                    Roscommon CC: 14-007145-FC
  DAVID SUTTON,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the May 8, 2015 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the sentence of the Roscommon Circuit Court, and we
  REMAND this case to the trial court for resentencing. The trial court erred by assigning
  50 points under Offense Variable 11, MCL 777.41, for penetrations that did not arise out
  of the particular sentencing offense. People v Johnson, 474 Mich 96 (2006). Because
  correcting the OV score would change the applicable guidelines range, resentencing is
  required. People v Kimble, 470 Mich 305 (2004).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2016
           a0914
                                                                               Clerk